       Case 1:16-cv-04412-RA-RWL Document 21 Filed 10/29/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________
RICARDO ORTIZ,
                                                      16-cv-4412 (RA)
                                 Plaintiff,

               -against-

CAFÉ 71, INC., CAFÉ 71,
ALEXANDER ZARWI,
BALWINDER SINGH and
KADRA ZARWI,

                        Defendants.
__________________________________

                                    Declaration of Scott A. Lucas

       Scott A. Lucas, having personal knowledge of the facts below based on my familiarity

with the proceedings in this matter, declare the truth of the following under penalty of perjury

pursuant to 28 U.S.C. § 1746 as detailed below:

       1. I am the principal of the Law Offices of Scott A. Lucas, counsel for Plaintiff Ricardo

           Ortiz in this case.

       2. I respectfully submit this Declaration in accordance with the Court’s Order dated

           October 25, 2018.

       3. As Ricardo Ortiz is a Spanish-speaking Plaintiff who does not speak English, and I do

           not speak Spanish, the settlement agreement in this case was read to Ricardo Ortiz in

           person in Spanish by Alexandra Ramos (who is fluent in English and Spanish, and

           regularly and reliably translates for a number of my Spanish-speaking clients,

           including Mr. Ortiz) on June 14, 2017, with me available on telephone standby in the

           event there were any questions about the Agreement.



                                                  1
 
       Case 1:16-cv-04412-RA-RWL Document 21 Filed 10/29/18 Page 2 of 2



       4. I confirmed this with Ms. Ramos on June 14, 2017, and, out of an abundance of

           caution, confirmed it again with her today.

       5. I hasten to add that I have never encountered a pre- or post-settlement situation where

           a client has suggested that Ms. Ramos has ever inaccurately translated anything

           contained in any legal document prepared by my office.

I declare under penalty of perjury pursuant to 28 U.S.C. 1746, this 29th day of October 2018, that

the foregoing is true and correct.



/S/ Scott A. Lucas
Scott A. Lucas




                                                2
 
